Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/22/2021.  Accordingly, claims 1- 12 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2012/0268351 A1) in view of Kumagai (WO2007077829 A1).
Sasaki discloses: 
1: A method for displaying maneuvering instructions via a navigation device for a route, the method comprising the acts of:
depending on a distance of the navigation device from the location at which a driving maneuver is to be carried out in accordance with the route (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15):
displaying a first maneuvering instruction corresponding to the driving maneuver if the navigation device is further from the location of the driving maneuver than a predetermined distance (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15);
converting the first maneuvering instruction into a second maneuvering instruction in response to the navigation device being closer to the location of the driving maneuver than the predetermined distance, wherein the first and the second maneuvering instructions both correspond to the same driving maneuver (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15);
wherein the first and the second maneuvering instructions are each displayed such that they each cover part of the displayed digital map (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15);
graphically linking the point to the first or second maneuvering instruction, wherein the graphical linking is via a graphic link that abuts the point at one end of the graphic link and the first or second maneuvering instruction at another end of the graphic link (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15).  
Sasaki discloses the invention as detailed above. 
However Sasaki does not appear to explicitly disclose displaying a digital map in a perspective manner on a display of the navigation device, the digital map including a graphical depiction of the route and a point on the graphical depiction of the route corresponding to a location at which a driving maneuver is to be carried out in accordance with the route; and graphically linking the point on the digital map to the first or second maneuvering instruction. 
Nevertheless Kumagai—who is in the same field of endeavor—discloses displaying a digital map in a perspective manner on a display of the navigation device, the digital map including a graphical depiction of the route and a point on the graphical depiction of the route corresponding to a location at which a driving maneuver is to be carried out in accordance with the route; and graphically linking the point on the digital map to the first or second maneuvering instruction (see Kumagai at least fig. 1 & 3-5).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine the teachings of Kumagai’s digital map with those of Sasaki’s guidance system in order to provide for a more user-friendly and overall improved user experience (i.e., by displaying the map in the direction the user/driver is looking). 
Motivation to combine Kumagai and Sasaki comes from knowledge well known in the art. 
Both Sasaki and Kumagai disclose claim 2: wherein the first and second maneuvering instructions are essentially rectangular; and wherein the graphic link between the point on the digital map and the first or second maneuvering instruction is configured in the shape of a funnel and adjoins a large part of one side of the respective maneuvering instruction (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 3: wherein the first and second maneuvering instructions each comprise an arrow which represents the driving maneuver to be carried out, and each indicate the distance between the navigation device and the location of the Page 3 of 10Serial No. 15/356,757 Attorney Docket No. 080437.69632US maneuver (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 4: wherein the first and second maneuvering instructions each comprise an arrow which represents the driving maneuver to be carried out, and each indicate the distance between the navigation device and the location of the maneuver (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 5: wherein the second maneuvering instruction additionally also indicates a designation of the road which is to be reached using the maneuver (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 6: wherein the method serves to output a lane recommendation, and further comprises the acts of: depending on the distance of the navigation device from the location at which a lane recommendation is to be carried out: displaying a first lane instruction corresponding to the lane recommendation if the navigation device is located before the location of the lane recommendation in the direction of movement; converting the first lane instruction into a second lane instruction in response to the navigation device being located after the location of the lane recommendation in the direction of movement, wherein the first and the second lane instructions both correspond to the same lane recommendation, and wherein the first and the second lane instructions are each displayed such that they each cover part of the displayed digital map; graphically linking, via a second graphic link, the first lane instruction on the digital map to a second point on the graphical depiction of the route corresponding to the location of the lane recommendation, wherein the second lane instruction is displayed such that it moves along with the marking of the current position of the navigation device on the digital map (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 7: wherein the second lane instruction is displayed adjacent the marking of the current position so as to move along with the marking of the current position (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 8: further comprising the act of: determining the lane in which the navigation device is located, using a camera system, wherein the first and the second lane instructions each comprise an indication of the determined lane (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 9: further comprising the acts of: displaying a predetermined number of equally spaced-apart distance markings on the graphical depiction of the route starting from the location of the maneuver in the direction of the current position of the navigation device, wherein each distance marking is assigned a distance from the location of the maneuver; displaying the same number of status markings, wherein each status marking is assigned a distance marking on the graphical depiction of the route, wherein the respective status marking changes its appearance if the current position of the navigation device is closer to the location of the maneuver than the distance assigned to the corresponding distance marking (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 10: wherein the status markings are displayed in a row, and wherein successively displayed status markings are assigned successive distance markings (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 11: A navigation device having a display unit for displaying maneuvering instructions for a route; wherein the navigation device includes a processor and associated memory configured to: display a digital map in a perspective manner on the display unit, the digital map including a graphical depiction of the route and a point on the graphical depiction of the route corresponding to a location at which a driving maneuver is to be carried out in accordance with the route; depending on a distance of the navigation device from the location at which a driving maneuver is to be carried out in accordance with the route: display, on the display unit, a first maneuvering instruction corresponding to the driving maneuver if the navigation device is further from the location of the driving maneuver than a predetermined distance, convert the first maneuvering instruction into a second maneuvering instruction in response to the navigation device being closer to the location of the Page 5 of 10Serial No. 15/356,757 Attorney Docket No. 080437.69632US driving maneuver than the predetermined distance, wherein the first and the second maneuvering instructions both correspond to the same driving maneuver, wherein the first and the second maneuvering instructions are each displayed on the display unit such that they each cover part of a displayed digital map, and graphically link, on the display unit, the point on the digital map to the first or second maneuvering instruction, wherein the graphical linking is via a graphic link that abuts the point at one end of the graphic link and the first or second maneuvering instruction at another end of the graphic link (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Both Sasaki and Kumagai disclose claim 12: A vehicle, comprising a navigation device having a display unit for displaying maneuvering instructions for a route, wherein the navigation device includes a processor and associated memory configured to: display a digital map in a perspective manner on the display unit, the digital map including a graphical depiction of the route and a point on the route corresponding to a location at which a driving maneuver is to be carried out in accordance with the route; depending on a distance of the navigation device from the location at which a driving maneuver is to be carried out in accordance with the route: display, on the display unit, a first maneuvering instruction corresponding to the driving maneuver if the navigation device is further from the location of the driving maneuver than a predetermined distance, convert the first maneuvering instruction into a second maneuvering instruction in response to the navigation device being closer to the location of the driving maneuver than the predetermined distance, wherein the first and the second maneuvering instructions both correspond to the same driving maneuver, and wherein the first and the second maneuvering instructions are each displayed on the display unit such that they each cover part of a displayed digital map, and graphically link, on the display unit, the point on the digital map to the first or second maneuvering instruction, wherein the graphical linking is via a graphic link that abuts the point at one end of the graphic link and the first or second maneuvering instruction at another end of the graphic link (see Sasaki at least fig. 1-19 and in particular fig. 1, 5, 7, 9, 11-12 & 14- 15 and see Kumagai at least fig. 1 & 3-5).
	Motivation to combine Sasaki and Kumagai, in the instant claim is the same as that in claim 1 above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663